     Reset Form Case      2:20-cr-00362-ODWUNITED STATES
                                             Document 2 DISTRICT  COURTPage 1 of 2 Page ID FILED
                                                         Filed 08/19/20                         #:7
                                          CENTRAL DISTRICT OF CALIFORNIA              CLERK, U.S. DISTRICT COURT


                                                                                                                           08/19/2020
                                                                 CASE SUMMARY
                                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
        Case Number 2:20-cr-00362-ODW                                                 Defendant Number 1                        DM
                                                                                                                        BY: ___________________ DEPUTY


        U.S.A. v. Stracahns SA in Liquidation                                         Year of Birth N/A
            Indictment                    ✔   Information                Investigative agency (FBI, DEA, etc.) IRS

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."
OFFENSE/VENUE                                                                  PREVIOUSLY FILED COMPLAINT/CVB CITATION
a. Offense charged as a:                                                       A complaint/CVB citation was previously filed on: N/A
                                                                               Case Number: N/A
     Class A Misdemeanor          Minor Offense        Petty Offense
                                                                               Assigned Judge:      N/A
     Class B Misdemeanor          Class C Misdemeanor       ✔   Felony
                                                                               Charging: N/A
b. Date of Offense 1987-11/2014
                                                                               The complaint/CVB citation:
c. County in which first offense occurred
                                                                                      is still pending
Los Angeles                                                                               was dismissed on:
d. The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLY):                                                     PREVIOUS COUNSEL
                                                                               Was defendant previously represented?               No             Yes
       ✔ Los Angeles                  Ventura
                                                                               IF YES, provide Name:      N/A
            Orange                         Santa Barbara
                                                                                       Phone Number:
            Riverside                      San Luis Obispo
                                                                               COMPLEX CASE
            San Bernardino                 Other                               Are there 8 or more defendants in the Indictment/Information?
                                                                                        Yes*        ✔ No
Citation of Offense 18 USC 371
                                                                               Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
                                                                                       Yes*          ✔ No
e. Division in which the MAJORITY of events, acts, or omissions
   giving rise to the crime or crimes charged occurred:                        *AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
                                                                               OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✔    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                               CHECKED.
     Eastern (Riverside and San Bernardino)         Southern (Orange)
                                                                               SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                   IS THIS A NEW DEFENDANT?          ✔   Yes          No

Has an indictment or information involving this defendant and                  This is the N/A     superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                 The superseding case was previously filed on:
filed and dismissed before trial?
                                                                               N/A
        ✔ No          Yes
                                                                               Case Number N/A
        If "Yes," Case Number: N/A
                                                                               The superseded case:
Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present                   is still pending before Judge/Magistrate Judge
case:                                                                          N/A
    a. arise out of the same conspiracy, common scheme,
       transaction, series of transactions or events; or                              was previously dismissed on N/A

    b. involve one or more defendants in common, and would                     Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                    Yes*         ✔ No
       sentencing proceedings if heard by different judges.                    Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
Related case(s), if any (MUST MATCH NOTICE OF RELATED
                                                                                        Yes*         ✔ No
CASE): N/A
                                                                               Was a Notice of Complex Case filed on the Indictment or
                                                                               Information?
                                                                                        Yes          ✔ No

                                                                               *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                               MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                               FILED IF EITHER "YES" BOX IS CHECKED.
CR-72 (03/19)                                                          CASE SUMMARY                                                                Page 1 of 2
                   Case 2:20-cr-00362-ODWUNITED STATES
                                           Document 2 DISTRICT  COURTPage 2 of 2 Page ID #:8
                                                       Filed 08/19/20
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE SUMMARY

INTERPRETER                                                                 CUSTODY STATUS
Is an interpreter required?          YES       ✔   NO                         Defendant is not in custody:
IF YES, list language and/or dialect:                                         a. Date and time of arrest on complaint: N/A
                                                                              b. Posted bond at complaint level on: N/A
                                                                                   in the amount of $ N/A
OTHER                                                                                                              ✔   No
                                                                              c. PSA supervision?           Yes
    Male                  Female                                              d. Is on bail or release from another district:
    U.S. Citizen     ✔    Alien                                               N/A

Alias Name(s)      N/A                                                        Defendant is in custody:
                                                                              a. Place of incarceration:          State          Federal
This defendant is charged in:                                                 b. Name of Institution: N/A
     ✔ All counts                                                             c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:                                                            N/A
                                                                              d.      Solely on this charge. Date and time of arrest:
    This defendant is designated as "High Risk" per                             N/A
    18 USC § 3146(a)(2) by the U.S. Attorney.                                 e. On another conviction:                Yes               ✔   No
    This defendant is designated as "Special Case" per
                                                                                    IF YES :     State                 Federal               Writ of Issue
    18 USC § 3166(b)(7).
                                            Yes     ✔   No                    f. Awaiting trial on other charges:            Yes     ✔       No
Is defendant a juvenile?
IF YES, should matter be sealed?            Yes     ✔   No                          IF YES :     State        Federal        AND
                                                                                   Name of Court: N/A
The area(s) of substantive law that will be involved in this case
                                                                                   Date transferred to federal custody: N/A
include(s):
    financial institution fraud           public corruption                   This person/proceeding is transferred from another district
                                                                              pursuant to F.R.Cr.P. N/A 20            N/A 21        N/A 40
    government fraud                    ✔    tax offenses
    environmental issues                     mail/wire fraud
    narcotics offenses                       immigration offenses
    violent crimes/firearms                  corporate fraud
    Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN: N/A




           Date          8/18/2020
                                                                            Signature
                                                                             ignat re of Assistant U
                                                                                                   U.S.
                                                                                                     S Attorney
                                                                                                        Attorne
                                                                            Nanette L. Davis
                                                                            Print Name
CR-72 (03/19)                                                       CASE SUMMARY                                                                  Page 2 of 2
